Citation Nr: 9918008	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to service-connected chondromalacia of 
the right knee.

2.  Entitlement to service connection for a back disorder as 
secondary to service-connected right knee chondromalacia.  

3.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected chondromalacia of 
the right knee.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left eye 
disorder. 

5.  Entitlement to compensation benefits under the criteria 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for rectal 
cancer/colostomy, loss of use of a creative organ, loss of 
teeth/jaw problems, skin rash, depression/claustrophobia, 
stomach problems, melanoma, testicular cancer with residual 
right thigh problems due to lymph node removal, and scar 
tissue problems of hip/groin area.  


6.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating determinations of the 
Honolulu Department of Veterans Affairs (VA) Regional Office 
(RO).  

With regard to the appellant's claim for a left eye disorder, 
the Board notes that service connection for a left eye 
disorder was denied in an August 1970 rating determination.  





The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, this issue has been 
rephrased, as noted on the title page.

During the course of his appeal, the veteran requested 
service connection for a skin disorder.  In a November 1994 
rating determination, the RO denied service connection for a 
subcutaneous skin condition, to include chloracne, basal cell 
carcinoma, actinic keratoses, tinea versicolor folliculitis, 
and furunculosis.  In April 1994, the veteran expressed 
disagreement with the denial of service connection for skin 
cancer.  In January 1996, the veteran gave testimony with 
regard to his skin cancer.  

In March 1996, the RO issued a supplement statement of the 
case which included the issue of service connection for skin 
cancer.  Later that month, the veteran forwarded a letter and 
numerous records relating to his skin cancer, which the Board 
accepts as a substantive appeal.  In a May 1996 letter, the 
veteran indicated that he could not obtain records of skin 
cancer from the Frank Clinic so he must drop the skin cancer 
issue.  The veteran indicated that he wished to continue on 
with the issues of service connection left eye, left knee, 
right hip, and back disorders.  As the veteran indicated in 
writing that he wished to withdraw the issue of service 
connection for skin cancer, it is no longer before the Board.  
See 38 C.F.R. § 20.204(c) (1998).

The issues of entitlement to compensation benefits for 
multiple disorders under the criteria of 38 U.S.C.A. § 1151 
and an increased evaluation for chondromalacia of the right 
knee are addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  Competent medical opinion of record causally relates a 
left knee disorder to the service-connected right knee 
chondromalacia.  

2.  Competent medical opinion of record causally relates a 
back disorder to the service-connected right knee 
chondromalacia.  

3.  Competent medical opinion of record causally relates a 
right hip disorder to the service-connected right knee 
chondromalacia.  

4.  The RO denied service connection for a left eye disorder 
when it issued an unappealed rating decision in August 1970.  

5.  Evidence submitted since the August 1970 rating decision 
does bear directly or substantially upon the issue at hand, 
is not duplicative or cumulative, and must be considered to 
fairly decide the merits of the claim. 

6.  The claim of entitlement to service connection for a left 
eye disorder is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder as secondary 
to service-connected right knee chondromalacia on the basis 
of aggravation is warranted.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.310 (1998); Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  Service connection for a low back disorder as secondary 
to service-connected right knee chondromalacia on the basis 
of aggravation is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

3.  A right hip disorder is proximately due to or the result 
of service-connected right knee chondromalacia.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.310.

4.  Evidence received since the August 1970 rating 
determination wherein the RO deneid entitlement to service 
connection for a left eye disorder is new and material, and 
the veteran's claim for service connection is reopened.  
38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1998).

5.  The claim of service connection for a left eye disorder 
is well grounded.  38 C.F.R. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to service connection for 
left knee, back, and right hip disorders 
as secondary to service-connected 
chondromalacia of the right knee.

Criteria 

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  

It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (1998).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that when a service-connected disability aggravates but is 
not the proximate cause of a nonservice-connected disability, 
the veteran is entitled to service connection for the portion 
of the severity of the nonservice-connected disability that 
is attributable to the service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Factual Background

A review of the record demonstrates that in January 1994, the 
veteran requested service connection left for knee right hip, 
and back conditions as secondary to his service-connected 
right knee chondromalacia.  

In June 1994, the veteran was afforded a VA orthopedic 
examination.  At the time of the examination, the veteran 
complained of bilateral knee, bilateral hip, low back, and 
upper back pain.  

The veteran reported having had pain in his left knee since 
the 1980's which had increased over the last few years.  He 
first noted lower back pain in 1992, when his right knee 
buckled and he fell.  The veteran reported that he had worked 
as a diving instructor and a commercial diver.  He complained 
of bilateral knee pain, right greater than left, and of knee 
buckling when he did not use his brace.  He also complained 
of mid-back pain.  

Physical examination revealed that the veteran had a 
bilateral straight-leg stiff-knee gait.  There was pain with 
Patrick's maneuver, bilaterally.  Deep tendon reflexes were 
present and equal at the knee and ankle.  Bilateral knee 
range of motion was from 0 to 145 degrees.  There was no 
laxity or effusion but there was positive patellar grinding 
and inhibition, bilaterally.  There was also crepitus on 
range of motion testing.  The back was tender posteriorly, 
both in the thoracic and lumbar area.  Forward flexion of the 
back was to 60 degrees, while extension was to 25 degrees, 
and lateral bending was to 20 degrees, bilaterally. It was 
the examiner's impression that the veteran had right and left 
knee chondromalacia and chronic lower back and mid-back pain.  

The examiner indicated that the veteran's significant right 
knee problems could aggravate his back and left knee 
condition.  He further observed that the veteran's chronic 
back problems could be due to injuries occurring at work and 
genetic factors.  

At his January 1996 hearing, the veteran testified that his 
right knee gave out on him in December 1992.  He noted that 
when he fell at that time it felt like someone had put a 
knife in his back.  He reported that when he went to see his 
chiropractor several days later, he was told that he had 
problems with his lower lumbar spine. 

In a March 1996 letter, W. N., M.D., indicated that that he 
had examined the veteran on three separate occasions.  He 
noted that the veteran's left knee problem was chondromalacia 
patella.  

Dr. N. reported that had the veteran been favoring his right 
knee and doing all of his acute bending with his left knee, 
this would have caused a condition that would have started as 
chondromalacia patella.  He noted that he did not see this as 
causing any left hip or back problems.  However, he noted 
that if the veteran did develop hip and back problems, it was 
probably secondary to his occupation and not particularly 
because of his right knee.  

In a May 1996 letter, the veteran's private chiropractor, B. 
S., D.C., indicated that he had treated the veteran for his 
left knee, hip, and back after he fell in December 1992, as a 
result of his right knee locking up on him.  He reported that 
it was a well known fact that knee problems could affect the 
opposite knee as well as the hips and low back and segments 
of the higher spine.  He noted that the hips were not one 
unit but two separate units that counter-rotated for 
movement.  He further observed that since the knee was the 
supporting segment to the hip, any displacement of the knee 
would next affect the hip.  

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for left knee, back, and right hip 
disorders as secondary to his service-connected 
chondromalacia of the right knee is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further development is warranted as to 
this issue.

With regard to the veteran's claim of service connection for 
a left knee disorder as secondary to his service-connected 
chondromalacia of the right knee, the Board notes that the 
June 1994 VA examiner indicated that the veteran's 
significant right knee problems could aggravate his left knee 
condition.  The Board further observes that in his March 1996 
letter, Dr. N. reported that had the veteran been favoring 
his right knee and doing all of his acute bending with his 
left knee, this would have caused a condition that would have 
started as chondromalacia patella.  

Finally, the Board notes that the veteran's private 
chiropractor observed that it was a well known fact that 
problems with one knee could affect the opposite knee.  Based 
upon these opinions, the Board finds that the evidence 
supports the granting of service connection for a left knee 
disorder.  

With regard to the veteran's claim of service connection for 
a back disorder as secondary to his service-connected right 
knee chondromalacia, the Board notes that the June 1994 VA 
examiner indicated that the veteran's significant right knee 
problems could aggravate his back condition.  In contrast, 
Dr. D., in his March 1996 letter, indicated that if the 
veteran developed back problems, it was probably secondary to 
his occupation and not particularly because of his right 
knee.  However, the veteran's private chiropractor noted that 
it was a well known fact that knee problems could affect the 
low back and segments of the higher spine.  

Based upon the varying conclusions reached by the VA and 
private examiners, the Board recognizes that the objective 
evidence is less than overwhelmingly in the veteran's favor.  
Nevertheless, the Board is unable to conclude that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it appears that there is an approximate balance 
of the positive and negative evidence regarding the merits of 
the issue.  With reasonable doubt resolved in favor of the 
veteran, service connection is warranted for a back disorder 
as secondary to the veteran's service-connected right knee 
chondromalacia.  

With regard to the veteran's claim of service connection for 
a right hip disorder, the Board notes that the June 1994 VA 
examiner did not address the issue of a right hip disorder.  
In his March 1996 letter, Dr. N. indicated that the veteran's 
right knee problems would not cause any left hip problems.  
However, the veteran's chiropractor, in his May 1996 letter, 
reported that it was a well known fact that knee problems 
could affect the hips.  He further noted that the hips were 
not one unit but two separate units that counter-rotated for 
movement and that since the knee was the supporting segment 
to the hip, any displacement of the knee would next affect 
the hip.  

As there have been no opinions rendered indicating that the 
veteran's right hip problems were not caused by his service-
connected knee problems and as the veteran's chiropractor has 
specifically indicated that the veteran's right hip problem 
would arise from his knee problem, service connection for a 
right hip disorder as secondary to the veteran's service-
connected knee disorder is warranted.  


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
left eye disorder.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1998).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5107 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

The Board notes that United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome".  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Rather, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court recently announced a three step test with respect 
to new and material cases.  Under the new Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under § 3.156 to reopen the claim; and 
if so, VA must determine whether the claim is well grounded 
based on a review of all the evidence of record; and lastly; 
if the claim is well grounded, VA must proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 218-
19 (1999).

Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  The Court has defined material evidence as that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Factual Background

A review of the record demonstrates that the RO denied 
service connection for a left eye disorder in August 1970.  
Evidence available to the RO at the time of its previous 
denial included the veteran's service medical records and his 
April 1968 application for compensation and pension.  

In denying service connection for a left eye disorder, the RO 
noted that the service medical records showed that the 
veteran had had a foreign body removed from his left eye 
under anesthesia without complications.  The RO observed that 
there were no further complaints inservice and that the 
veteran's discharge examination was negative for eye trouble 
with visual acuity shown to be 20/20, bilaterally.  

The RO denied service connection for a left eye disorder on 
the basis that there were no residuals from the foreign body 
removed from the left eye.  The veteran was notified of the 
denial in September 1970 and did not appeal.  Thus, the 
decision became final.

In January 1994, the veteran requested that his claim for 
service connection for a left eye disorder be reopened.  

In May 1994, the veteran was afforded a VA eye examination.  
The examiner noted that the veteran had reported that he had 
had a foreign body removed from his left eye while inservice.  
The veteran was found to 20/15 near and 20/20 far corrected 
vision in his right eye and 20/25 near and 20/40-2 far 
corrected vision in his left eye.  There were no visual field 
deficits.  The veteran was noted to have bilateral pterygia, 
the left being greater than the right.  He was also reported 
to have distorted cornea, right greater than left, secondary 
to his pterygia.  Diagnoses of pterygia, left greater than 
right, and corneal distortion, left greater than right, with 
resulting decrease in visual acuity on the left, were 
rendered.  

At the time of his January 1996 personal hearing, the veteran 
testified that a piece of wire brush went into his left eye 
while inservice.  He reported that several attempts were made 
at washing and "suaving" the object from his eye but they 
were unsuccessful.  He indicated that a patch was placed on 
his eye.  He noted that he was then seen by the ship's doctor 
who removed the object with a tweezers and scratched his 
eyeball in the process.  

In November 1998, the veteran forwarded a copy of an 
ophthalmological examination performed at Tripler Medical 
Center that same month.  In the report, it was noted that the 
veteran had had a foreign body removed from his left eye in 
the 1960's and had had difficulty with his left eye since 
that time.  The examiner noted that the veteran had been 
referred from VA for examination of the scarring or pterygia 
of the left eye.  





Following the requested evaluation, the examiner indicated 
that the veteran had both left and right eye pterygia, with 
the left being greater than the right, and possibly hiding 
old scar tissue; a left eye astigmatism possibly due to 
injury or pterygium; mild cataract which in combination with 
pterygium/astigmatism may contribute to symptoms of glare; 
andometropia; and presbyopia.  

Analysis

New and Material Evidence

The Board finds that the evidence added to the record since 
the August 1970 decision directly addresses the issue on 
appeal insofar as it demonstrates that the veteran currently 
has left eye disorders, which were not present at the time of 
the last denial. 

The new evidence also includes the first competent evidence 
of a possible link between the veteran's current left eye 
disorders and his inservice left eye injury.  The November 
1998 examiner specifically found that the veteran's left eye 
pterygium may be hiding old scar tissue and that the 
veteran's left eye astigmatism was possibly due to the 
inservice injury.  

This evidence bears directly and substantially upon the issue 
at hand, and being neither duplicative nor cumulative, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
issue at hand is whether the veteran has a current left eye 
disorder which is related to his inservice left eye injury.  
The evidence suggests that the veteran's current left eye 
astigmatism may be related to this injury.  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim for service connection for a left eye 
disorder  38 C.F.R. § 3.156.


Well Grounded Claim

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general, a well grounded claim for service connection 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the instant case there is competent evidence of an 
inservice left eye injury.  The November 1998 examination 
report provides competent evidence of a current disability 
and of a possible nexus between that disability and the 
inservice injury.  

Accordingly, the Board finds that the veteran's claim is well 
grounded.  The Board also finds that additional development 
is necessary in order to afford the veteran due process and 
comply with the duty to assist.  This development is 
addressed in the remand portion of the decision.


ORDER

Entitlement to service connection for a left knee disorder as 
secondary to service-connected right knee chondromalacia is 
granted.  

Entitlement to service connection for a back disorder as 
secondary to service-connected right knee chondromalacia is 
granted.

Entitlement to service connection for a right hip disorder as 
secondary to service-connected right knee chondromalacia is 
granted.

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left eye disorder, the appeal is granted to this extent.

The veteran has submitted a well grounded claim of 
entitlement to service connection for a left eye disorder.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board is of the opinion that the veteran should be 
afforded an additional VA ophthalmological examination to 
determine the nature and etiology of any left eye disorder, 
with the examiner being requested to render an opinion as to 
whether it is at least as likely as not that any current left 
eye disorder is related to the inservice left eye injury.  

With regard to the veteran's claim for an increased 
evaluation for his service-connected right knee 
chondromalacia, the Board notes that the Court has held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. §§ 4.40 or 4.45.  It was also held that the provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995)  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as a 
rating under the Diagnostic Code governing limitation of 
motion of the right knee should be considered.  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Further, the VA General Counsel in precedent opinion 
VAOPGCPREC 23-97 indicated that where a veteran has service-
connected arthritis of the knee and instability rated under 
Diagnostic Codes 5003 and 5257, respectively, they may be 
rated separately.  The veteran has been reported to have 
degenerative joint disease of the left knee on several 
occasions.  

In light of the foregoing, and in order to determine the 
veteran's current range of motion taking into consideration 
pain, as well as his other manifestations, the veteran should 
be afforded an additional VA orthopedic evaluation.

With regard to the veteran's claims for compensation under 
38 U.S.C.A. § 1151, the Board notes that during the pendency 
of this appeal pertinent laws and regulations related to 
claims filed pursuant to this statute were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991),  aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993),  aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Id. 

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 stated that where it is determined that 
there is additional disability resulting from an aggravation 
of an existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).



Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, a VA Office of General Counsel 
precedent opinion held that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

The Board observes that the veteran appears to have undergone 
surgery for melanoma of the scrotum in September 1996 based 
upon outpatient treatment records that are presently 
available for review.  It does not appear that the hospital 
records, nurses notes, or biopsy reports relating to the 
surgery are available for review.  The Board further observes 
that some of the symptoms that the veteran is claiming as 
residuals of both his colorectal and melanoma cancer are 
overlapping.  

As the Board does not currently have all the records relating 
to the veteran's September 1996 surgery or any follow-up 
treatment records relating to this surgery, a remand to 
obtain these records is necessary.  VA has a duty to assist 
the appellant in the development of facts pertinent to a 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1998).  That duty includes obtaining medical 
records where indicated by the facts and circumstances of the 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran supply the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to his 
treatment for his service-connected right 
knee chondromalacia since June 1994, for 
any left eye disorder since his 
separation from service, and for any 
residuals of his colorectal and melanoma 
surgeries.  After obtaining any necessary 
authorization or medical releases from 
the veteran, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should obtain copies of all 
treatment records from Tripler Army 
Medical Center, including operation 
reports, nurses notes, and biopsy 
reports, relating to the veteran's 
September 1996 melanoma surgery and all 
subsequent follow-up outpatient treatment 
records relating to the surgery.  

3.  The RO should schedule the veteran 
for a VA ophthalmological examination to 
determine the nature and etiology of any 
left eye disorder(s) which may be 
present.  Any further indicated special 
studies should be performed.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  The examiner is requested to 
render an opinion as to whether the 
veteran currently has any left eye 
disorder(s), and, if so, the etiology of 
these disorders, and whether it is as 
least as likely as not that they are  
related to his inservice left eye injury.  
A complete, detailed rationale should be 
given for each opinion that is rendered.  

4.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist to determine the 
extent and severity of his service-
connected right knee chondromalacia.  Any 
necessary tests and studies, including 
range of motion reported in degrees of 
arc, should be performed and all findings 
must be reported in detail.  The claims 
file, the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998), and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  All findings must 
be reported in detail.

The orthopedic examiner should be asked 
to determine whether weakened movement, 
excess fatigability, or incoordination is 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the knee 
is used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should address the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 in 
his evaluation.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

5.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist, not involved in 
the April 1994 or September 1996 
surgeries, for the purpose of determining 
whether the veteran suffers from 
additional disability as a result of lack 
of proper treatment leading up to the 
above-mentioned surgeries or due to 
resulting disability from those 
surgeries.  The entire claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination and the examiner must 
annotate the examination report in this 
regard.  

The physician should discuss whether 
there is additional disability resulting 
from the treatment, or lack thereof, 
given to the veteran prior to the above 
surgeries or whether there is additional 
disability resulting from the surgeries.  

If there is additional disability, the 
physician should furnish an opinion as to 
whether such additional disability is (1) 
causally related to VA's treatment, (2) 
merely coincidental with that treatment, 
(3) is a continuance or natural progress 
of the condition for which the veteran 
underwent surgery, or (4) is the certain 
or near certain result of the treatment.  
The physician should also indicate the 
effects of the 1994 and 1996 surgeries on 
any such additional disability.  The 
physician should explain the rationale 
for any opinion rendered.


6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a left eye 
disorder on a de novo basis, an increased 
evaluation for right knee chondromalacia, 
and compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for 
treatment received in connection with the 
surgeries performed in April 1994 and 
September 1996.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction,. The RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

